DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action in response to the amendments filed on 09/24/2021 in which claims 2 and 8 are cancelled. Claims 1, 2-7 and 9-15 have been amended.

Allowable Subject Matter
Claims 1, 2-7 and 9-15 are allowed.

Reasons for Allowance
The closest prior art of record is as follows:
Ueda (US Patent Publication No. 2019/0100199; hereinafter Ueda); 
Ibrahim et al. (U.S. Publication No. 2018/0257660);
Heinrich-Bartscher (U.S. Patent No. 7,831,367);
Katoh (W02016088462);
The following is an examiner’s statement of reasons for allowance: Ueda teaches “a vehicle control apparatus for controlling traveling of an own vehicle on the basis of a predicted path which is a future travel path of the own vehicle, comprising: a position acquisition section that acquires a position of another vehicle that is present ahead of the own vehicle in its traveling direction; a locus calculation section that calculates a movement locus, which is a past path of the other vehicle, by using the position of the other vehicle acquired by the position acquisition section; a lateral movement amount calculation section that calculates a lateral movement amount of the movement locus in a predetermined range in the traveling direction of the own vehicle, the lateral movement amount being an amount of change in position in a lateral direction which is a direction intersecting the traveling direction; an average value calculation section that calculates an average value of a plurality of lateral movement amounts; and a path calculation section” in claim 1. 
However, none of the prior art of record references taken either together or in combination with the prior art of record disclose a method, or system including the further instructions:
(claim 1) “determines a difference between the average value of the plurality of lateral movement amounts and a particular lateral movement amount of a particular movement locus of the other vehicle; determines that the difference between the average value and the particular lateral movement amount is larger than a predetermined value;  removes, from a plurality of movement loci, the particular movement locus in response to determining that the difference between the particular lateral movement amount and  the average value is larger than the predetermined value: and calculates the predicted path on the basis of one or more remaining movement loci after removal of the particular movement locus from the plurality of movement loci”, in combination with the remaining elements and features of the claimed invention. 
With regards to above said claim limitations, the closest prior art are as follows: Ueda and the prior art is missing to teach the above said claim limitations with regards to claim 1. It is for these reasons that the applicants’ invention defines over the prior art of record. It is for these reasons that the applicants’ invention defines over the prior art of record. Claims 3-7 and 9-15 depend upon claim 1 and therefore allowable based on its dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571) 270-7924. The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Tischi Balachandra/Examiner, Art Unit 3662


/KEVIN P MAHNE/Primary Examiner, Art Unit 3668